Judgment and order reversed on the facts and a new trial granted, with costs to the appeEant to abide the event, unless the plaintiff shaE, within ten days, stipulate to reduce the verdict to the sum of $500, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. A1I concur. (The judgment awards damages for personal injuries received in. a eolEsion between a street car and an automobEe. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Edgccomb, Thompson, Crosby and Lewis, JJ.